DETAILED ACTION
	This office action is in response to the filing of the Applicant Amendment on 6/22/2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 6, 7, 14 - 16, and 20 - 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sugiyama et al. (US 5,753,536).
Regarding claim 1, Sugiyama et al. teaches a bonded structure comprising (Figure 4a - 5b): a first plurality of metallic pads 11 (see also Column 6, Line 44 - 62 regarding metallic) disposed on a first substrate 10; a first non-metallic region 12 located on a first surface of said first substrate 10 proximate to the first plurality of metallic pads 11; a second plurality of metallic pads 14 disposed on a second substrate 13; and a second non-metallic region 15 located 
Regarding claim 2, Sugiyama et al. teaches that each metallic pad is metallic.  All metals are reflowable at a melting temperature.
Regarding claim 6, Sugiyama et al. teaches that the first non- metallic region 12 is directly bonded to the second non-metallic region 15.  This appears to occur at room temperature and without application of an external pressure.  Furthermore, this is a product-by-process claim.  It has been held that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" (In re Thorpe, 227 USPQ 964, 966, 1985, also MPEP § 2113).
Regarding claim 7, Sugiyama et al. teaches that at least one of the first and second substrates includes an integrated circuit (Figure 5b).
Regarding claim 14, Sugiyama et al. teaches that the first substrate 10 comprises a portion of a device die, the device die electrically connected to the first plurality of metallic pads 11 (Figure 5b).
Regarding claim 15, Sugiyama et al. teaches that the second substrate 13 comprises a portion of a device die, the device die electrically connected to the second plurality of metallic pads 14.
Regarding claim 16, Sugiyama et al. teaches that substrates 13 and 10 are semiconducting.
Regarding claim 20, Sugiyama et al. teaches that the interface between the first non-metallic region 12 and the second non-metallic region 15 contacts the metallic contact (Figure 5b)
Regarding claim 21, Sugiyama et al. teaches that at least one of the first and second surfaces comprises an etched surface (indicated by vias below layers 15 and 12).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 4, 11, 12, 19, and 22 - 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugiyama et al. (US 5,753,536).
Regarding claim 3, Sugiyama et al. does not teach that the first non-metallic region 12 comprises silicon oxide, however, Sugiyama et al. teaches that silicon oxide is a well known Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), also see In re Leshin, 125 USPQ 416, (1960)).   Please also see MPEP §2144.07.
Regarding claim 4, Sugiyama et al. does not teach that the second non-metallic region 15 comprises silicon oxide, however, Sugiyama et al. teaches that silicon oxide is a well known interlayer insulating material (Column 8, Line 11).  It would have been obvious to one having ordinary skill in the art at the time of the invention to use silicon oxide for the second non-metallic region of Sugiyama because silicon oxide was a well known insulator which provides insulation between two substrates to be bonded.  Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), also see In re Leshin, 125 USPQ 416, (1960)).   Please also see MPEP §2144.07.
Regarding claim 11, Sugiyama et al. does not teach that the first plurality of metallic pads comprises indium, however, Sugiyama et al. teaches that metallic materials comprising indium are well known conductors (Column 2, Line 29).  It would have been obvious to one having ordinary skill in the art at the time of the invention to a material comprising indium for the first plurality of metallic pads of Sugiyama because indium was a well known conductor.  Furthermore, it has been held that the selection of a known material based on its suitability for its Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), also see In re Leshin, 125 USPQ 416, (1960)).   Please also see MPEP §2144.07.
Regarding claim 12, Sugiyama et al. does not teach that the second plurality of metallic pads comprises indium, however, Sugiyama et al. teaches that metallic materials comprising indium are well known conductors (Column 2, Line 29).  It would have been obvious to one having ordinary skill in the art at the time of the invention to a material comprising indium for the second plurality of metallic pads of Sugiyama because indium was a well known conductor.  Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), also see In re Leshin, 125 USPQ 416, (1960)).   Please also see MPEP §2144.07.
Regarding claim 19, Sugiyama et al. teaches a conductive via electrically connected to a corresponding metallic pad of the first plurality of metallic pads (Figure 5b), however, it is not clear if the via is metallic.  It is common knowledge that metals are conductive.  It would have been obvious to one having ordinary skill in the art at the time of the invention to use a metal to make the via of Sugiyama et al. since metals were well known conductive materials.  
Regarding claim 22, Sugiyama et al. does not mention polishing for the text of Figures 4a - 5b, however, Sugiyama et al. teaches polishing a non-metallic region in a prior embodiment (Column 13, Line 4 - 8).  It would have been obvious to one having ordinary skill in the art at the time of the invention to polish at least one of the first and second surfaces since doing so allows one to planarize and have a more even surface when depositing subsequent layers.
Regarding claim 23, Sugiyama et al. does not teach that the interface comprises nitrogen in the embodiments of Figures 4a - 5b, however, Sugiyama et al. teaches using a TiN liner for metallic regions which are also at an interface (Figure 26d, Column 24, Line 27).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Sugiyama et al. (embodiment of Figures 4a - 5b) such that the metallic pads included TiN liners since doing so would prevent unwanted diffusion of impurities.  Such modification would provide that the interface comprises nitrogen.

Claims 5, 8 - 10, and 17 - 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugiyama et al. (US 5,753,536) in view of Gardner et al. (US 6,080,640).
Regarding claim 5, Sugiyama et al. does not teach that at least one of the first and second non-metallic regions comprises silicon nitride.  Gardner et al. teaches that at least one of a first and second non-metallic regions comprises silicon nitride (Column 5, Line 16; Column 6, Line 21).  It would have been obvious to one having ordinary skill in the art at the time of the invention to use silicon nitride in the first and second non-metallic regions of Sugiyama et al. since doing so would give some diffusion barrier properties.
Regarding claim 8, Sugiyama et al. does not teach that at least one of the first and second non-metallic regions has been exposed to a plasma, however, Gardner et al. teaches that at least one of a first and second non-metallic regions has been exposed to a plasma (Column 6, Line 5).  It would have been obvious to one having ordinary skill in the art at the time of the invention to expose at least one of the first and second non-metallic regions of Sugiyama et al. to a plasma since plasma deposition may have a lower processing temperature which may prevent heat damage.
Regarding claim 9, Sugiyama et al. does not teach that at least one of the first and second non-metallic regions comprises fluorine, however, Gardner et al. teaches that at least one of a first and second non-metallic regions comprises fluorine (Column 5, Line 64).  It would have been obvious to one having ordinary skill in the art at the time of the invention to include fluorine in at least one of the first and second non-metallic regions of Sugiyama et al. since doing so may lower the dielectric constant of the non-conductive regions.
Regarding claim 10, Sugiyama et al. does not teach that at least one of the first and second non-metallic regions comprises a fluorinated oxide, however, Gardner et al. teaches that at least one of a first and second non-metallic regions comprises a fluorinated oxide (Column 5, Line 64 where silicon oxyfluoride is fluorinated silicon oxide).  It would have been obvious to one having ordinary skill in the art at the time of the invention to use fluorinated oxide for the first and second non-metallic regions of Sugiyama et al. since fluorinated oxide is known to be an insulator with a low dielectric constant.
Regarding claim 17, Sugiyama et al. does not teach that the semiconductor material comprises silicon, however, Gardner et al. teaches that silicon is a well known substrate material (Abstract).  It would have been obvious to one having ordinary skill in the art at the time of the invention to use silicon for the first and second substrates of Sugiyama because silicon was a well known semiconductor.  Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), also see In re Leshin, 125 USPQ 416, (1960)).   Please also see MPEP §2144.07.
Regarding claim 18, Sugiyama et al. does not teach that the first non-metallic region 12 comprises silicon oxide, however, Sugiyama et al. teaches that silicon oxide is a well known .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 9, and 21 of U.S. Patent No. 7,602,070 in view of Sugiyama et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are rendered obvious by the claims of the patent.
	Claim 1 of the present application is anticipated by claim 1 of U.S. Patent No. 7,602,070, except that claim 1 of the present application requires a covalent bond.  Gardner shows that covalent bonds are well known in the bonding of substrates (Column 6, Line 1 - 25).  It would have been obvious to one having ordinary skill in the art at the time of the invention to use covalent bonds for bonding substrates since covalent bonds are strong.

Claim 3 of the present application is anticipated by claim 5 of U.S. Patent No. 7,602,070.
Claim 4 of the present application is obvious over claim 5 of U.S. Patent No. 7,602,070.  It would have been obvious to one having ordinary skill in the art at the time of the invention to use silicon oxide for both the first non-metallic region and the second non-metallic region since silicon oxide was a well known low-k dielectric material suitable for isolating metallic pads.
Claim 5 of the present application is anticipated by claim 3 of U.S. Patent No. 7,602,070.
Claim 6 of the present application is anticipated by claim 1 of U.S. Patent No. 7,602,070 as this is a product by process claim. 
Claim 7 of the present application is anticipated by claim 9 of U.S. Patent No. 7,602,070.
Claim 8 of the present application is anticipated by claim 21 of U.S. Patent No. 7,602,070. 

Allowable Subject Matter
Claim 13 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant has amended claim 13 into independent form.  Please see Final Rejection mailed on 5/29/2020 for reasons for allowability of claim 13.

Response to Arguments
Applicant's arguments filed 6/22/2021 have been fully considered but they are not persuasive.  The arguments include that Sugiyama et al. does not teach the claimed invention .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        
/SHAHED AHMED/Primary Examiner, Art Unit 2813